Citation Nr: 0613078	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a 
cervical spine fracture.

2. Entitlement to service connection for lumbar spine strain.


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  Subsequent Reserve and National Guard service is 
indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2004. A 
transcript of that hearing is associated with the claims 
file.

In August 2004, the Board remanded this case to the VA 
Appeals Management Center (AMC) so that additional 
evidentiary development could be accomplished, to include 
verification of the veteran's Reserve/National Guard service 
and also to include obtaining a VA medical opinion.  This was 
done.  In January 2006, the AMC issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claims.  The veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  There is no competent medical evidence of residuals of a 
cervical spine fracture.

2. There is no competent and credible evidence of a cervical 
spine injury in service.  

3.  There is competent medical evidence of lumbar strain 
currently.

4.  The medical and other evidence of record clearly and 
unmistakably demonstrates that the veteran's lumbar strain 
pre-existed his military service and that it was not 
aggravated thereby.




CONCLUSIONS OF LAW

1.  Residuals of a cervical spine fracture were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.300 (2005).

2.  Lumbar strain was not incurred in or aggravated by 
military service.  38 C.F.R. § 1111, 1131 (West 2002); 
38 C.F.R. §§ 3.304, 3.306 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a cervical spine fracture and lumbar strain.  In 
essence, he contends that these problems were due to injuries 
sustained during service.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).

The veteran has generally been informed of the requirements 
for service connection and of the deficiencies in his claim 
in various communications from VA, in particular the February 
2003, and most recently in the January 2006 SSOC.

More significantly, the veteran was furnished no less than 
three letters which specifically provided VCAA notice, dated 
August 31, 2001; August 30, 2004; and May 13, 2005.   Those 
letters described the requirements for service connection and 
they types of evidence which would enable VA to grant the 
veteran's claim.  See the August 2001 letter, pages 1-2; and 
the December 2004 letter, page 4.  Those letters also 
explained in detail the responsibilities of VA and of the 
veteran.  See, in particular, the August 2001 letter, pages 
2-3.  Taken together, the letters informed the veteran that 
VA was responsible for obtaining records from federal 
agencies; and that VA would try to assist the veteran in 
obtaining evidence from other sources.  The veteran was 
informed that "It's still your responsibility to make sure 
these records are received by us." See the August 31, 3001 
VCAA letter, page 3. 

In addition, the August 2001 VCAA letter advised the veteran 
to "tell us about any additional information or evidence 
that you want us to get for you." Id.  This language 
satisfies the "give us everything you've got pertaining to 
your claim" requirement contained in 38 C.F.R. § 3.159(b)(1) 
in that it specifically informed the veteran that he could 
submit evidence and information not specifically requested by 
VA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.

In this case, element (1), veteran status, is not in dispute.  
Elements (2) and (3) are covered in the three VCAA letters.  
With respect to elements (4) and (5), degree of disability 
and effective date, these are rendered moot by the RO's (and 
the Board's) denial of service connection.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, further VCAA notice would be useless.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  
The Board finds that adequate efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records, as well 
as post service reports of medical treatment.  In addition, 
pursuant to the  Board's August 2004 remand, VA has obtained 
records pertaining to the veteran's Reserve and National 
Guard service, as well as Va medical opinion dated in 
November 2005.    
The veteran was specifically requested to provide information 
concerning a 1981 motor vehicle accident which he claimed 
caused a fracture to his cervical spine.  In June 2005, the 
veteran indicated that such records were not available. 
The veteran has otherwise pointed to no outstanding and 
unobtained relevant evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
He has elected to proceed without a representative.  As was 
noted in the Introduction, the veteran provided personal 
testimony at a videoconference hearing which was chaired by 
the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.





1. Entitlement to service connection for residuals of a 
cervical spine fracture.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(d)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

In essence, the veteran contends that he incurred a cervical 
spine fracture in service.  His specific contentions are 
somewhat unclear.  He related to a VA physician in March 2002 
that he was in a motor vehicle accidence in 1981 and was 
diagnosed with a fracture of the cervical vertebra, and that 
he was hospitalized for six months.  He has presented no 
evidence of this purported accident, and his more recent 
contentions, including his hearing testimony, make no mention 
of it.  Instead, he rather vaguely ascribed the claimed 
cervical spine fracture residuals to his military service in 
general. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) current 
disability; (2) in-service disease or injury, and (3) medical 
nexus.  See Hickson, supra.

With respect to a current disability, there is no evidence of 
cervical spine fracture residuals.  X-rays taken in March 
2002 revealed no fracture residuals, and physical examination 
of the veteran revealed no scars or other injury residuals.  
There is no medical evidence of record which documents either 
a fracture or residuals of a fracture.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. 
See Chelte v. Brown, 10 Vet. App. 268 (1997).

To the extent that the veteran himself contends that he 
currently has cervical spine fracture residuals, it is now 
well-settled that as a lay person without medical training he 
is not competent to attribute symptoms to a particular cause 
or to otherwise comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As was described in the VCAA section above, the veteran has 
had ample opportunity to provide evidence in support of his 
claim. He has submitted or identified no recent medical 
evidence indicating that he incurred a cervical spine 
fracture or that he currently has residuals thereof.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

The Board therefore concludes that Hickson element (1), a 
current disability, is not satisfied, and the veteran's claim 
fails on that basis.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

Turning to Hickson element (2), the veteran's service medical 
records are devoid of any findings pertaining to the neck or 
cervical spine.  His separation physical examination in June 
1981 was pertinently negative, and in the accompanying report 
of medical history, the veteran responded "no" to the 
questions concerning broken bones and bone deformity.

In addition, the report of an August 1983 reserve physical 
examination, conducted after the end of the veteran's active 
duty in 1981 and also after the purported automobile accident 
and alleged six months hospitalization, was pertinently 
negative.  The veteran once again denied broken bones, and 
did not mention the purported motor vehicle accident.  
Physical examination was negative.

The only evidence which indicates that a neck injury took 
place during service is the veteran's own statements.  In 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).
  
Here, in light of the utterly negative medical record, as 
well as the veteran's own statements during service physical 
examinations in 1981 and in 1983 that he had incurred no 
broken bones, the Board finds his current statements to the 
effect that he fractured his neck in service to be lacking 
credibility.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].

A preponderance of the evidence is against the veteran's 
claim as to this point.  Hickson element (2), in-service 
disease or injury, has not been met, and the veteran's claim 
also fails on that basis.

Turning to element (3), medical nexus, in the absence of both 
a current disability and an in-service injury, it follows 
that medical nexus would be lacking, and indeed the November 
2005 VA reviewing physician, noting the pertinently negative 
service medical records, opined against the claim.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of the claimed cervical spine fracture.  The 
benefit sought on appeal is accordingly denied. 

2. Entitlement to service connection for lumbar spine strain.

The veteran also seeks entitlement to service connection for 
low back strain.  
In essence, he contends that he injured his back during 
service and that his current low back problems are related to 
such injury. 

Factual background

The veteran's DD Form 214 indicates that he entered active 
duty on July 18, 1978.  A service medical record dated  July 
29, 1978 shows that the veteran sought medical treatment for 
a backache.  He gave a history of injuring his back by 
falling down a flight of stairs three years earlier.  The 
assessment was lumbosacral strain.   
On August 2, 1978, the veteran reported low back pain for one 
year "off and on"; the problem was characterized as "EPTS"  
(existed prior to service".)  

During service, the veteran continued to complain of low back 
problems. Muscle strain was assessed in May 1980, and he was 
placed on profile, with no running or lifting.

The veteran's separation physical examination in June 1981 
was pertinently negative.  However, in an accompanying report 
of medical history, the veteran responded "yes" to the 
question concerning recurrent back pain.  

The veteran subsequently served several years in the 
Reserves/National Guard.  The only available medical record 
is the report of the August 1983 physical examination,, which 
was pertinently negative.  The veteran responded "no" to 
the question concerning recurrent back pain.

Following this, there is no reference to low back pain of 
record until an October 1999 VA outpatient treatment report.  
Subsequent medical records amply document low back problems, 
variously diagnosed, to include lumbar spine strain.   

Relevant law and regulations

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306. "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"]. It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., 
concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Analysis

At the outset of its analysis, the Board notes that it is 
undisputed that a low back disability, to include lumbosacral 
strain, currently exists.  See the report of a March 2002 VA 
spine examination.  As will be discussed below, the outcome 
of the appeal as to this issue hinges upon the presumptions 
of soundness and aggravation, which have been discussed 
above.

Presumption of soundness

The RO denied the veteran's claim because it determined that 
he had a pre-existing low back strain which had not been 
aggravated during his military service.  

As has been discussed above, a veteran will be considered to 
have been in sound condition when accepted for service, 
except as to defects noted at entrance into service, or where 
there is clear and unmistakable evidence which demonstrates 
that an injury or disease existed prior thereto. See 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).

The Board initially observes that the veteran's enlistment 
physical examination is not of record and evidently cannot be 
located.  Thus, lumbar strain or any other back disability 
was not noted on enlistment.  The Board must therefore 
determine whether the statutory presumption of soundness has 
been rebutted by clear and unmistakable evidence.  

The medical evidence as to the pre-existence of a lumbar 
strain consists of the "EPTS" [existed prior to service] 
notation in the service medical records in August 1978.  In 
addition, and crucially, pursuant to the Board's August 2004 
remand, this crucial question was posted to the VA reviewing 
physician in November 2005.  That physician indicated that 
the low back disability indeed had existed prior to service.

There is no competent medical evidence to the contrary.  
Moreover, the two opinions that the low back disability 
existed prior to service appear to be congruent with the 
chronology here presented.  That is, the veteran complained 
of back pain very shortly after entering military service.  
No in-service injury is noted.  Instead, the veteran twice 
described a pre-service injury.   

Given this record, the Board believes that the statutory 
presumption of soundness has been rebutted by clear and 
unmistakable medical evidence to the contrary.  There is, in 
fact, no competent evidence with supports the proposition 
that the veteran was in sound condition on enlistment. 

Aggravation

The Board will therefore move on to discuss the matter of 
aggravation.  As discussed above, aggravation of a pre-
existing disability is presumed unless rebutted by clear and 
unmistakable evidence.

In this case, the only competent medical opinion n this 
subject is that of the November 2005 VA examiner, who 
indicated that the veteran's low back pain, although acutely 
aggravated by his military service, had not been aggravated 
to a permanent degree.  There is no competent medical opinion 
to the contrary.

Moreover, the November 2005 reviewer's medical opinion 
appears to be consistent with the medical evidence of record, 
which was summarized by the Board in the factual background 
section above.  There is no question that the veteran 
complained of back pain during service, and that lumbar 
strain was assessed on one occasion during service.  However, 
his separation physical examination was pertinently negative; 
he served in the Reserves thereafter, evidently with no 
problems; and crucially, the August 1983 Reserve physical 
examination was devoid of complaints of back pain as well as 
findings thereof.  In addition, there is no reference to back 
problems for approximately 15 years thereafter.  This record, 
taken together, amounts to clear and unmistakable evidence 
that the pre-existing low back disability was not aggravated 
during service.  

The Board wishes to make it clear that, as indicated by the 
November 2005 reviewing physician, there may have been an 
temporary increase in the back symptoms in service due to the 
physical rigors of military service.  However, such does not 
amount to aggravation of the disability.  See Davis, supra; 
see also Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991) [temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens].

In summary, for reasons and bases expressed above, the Board 
concludes that the veteran's lumbar strain pre-existed his 
military service and was not aggravated by such service.  The 
benefit sought on appeal, accordingly, is denied.   


ORDER

Entitlement to service connection for residuals of cervical 
spine fracture is denied.

Entitlement to service connection for lumbar strain is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


